In the United States Court of Federal Claims
                                             No. 21-2126
                                       Filed: February 3, 2022

                                                )
CONNIE WELLS,                                   )
                                                )
                       Plaintiff,               )
                                                )
v.                                              )
                                                )
THE UNITED STATES,                              )
                                                )
                       Defendant.               )
                                                )

                                              ORDER

        Plaintiff Connie Wells, proceeding pro se, filed a complaint with this Court alleging,
inter alia, that she is a sovereign citizen and is therefore “not subject to United States taxation for
lack of jurisdiction.” Complaint at 1–2, ECF No. 1 [hereinafter Compl.]. On November 4, 2021
and November 23, 2021, the Court ordered plaintiff to show cause as to why this Court has
jurisdiction over her claims. See Show Cause Order, ECF No. 8. Plaintiff responded to the
Court’s Order on December 9, 2021. See Plaintiff’s Response to Show Cause Order, ECF No.
13 [hereinafter Pl.’s Resp.]. After careful review of plaintiff’s Complaint and Response to the
Court’s Show Cause Order, the Court determines it does not have jurisdiction and therefore must
dismiss the Complaint. See R. Ct. Fed. Cl. 12(h)(3).

        Plaintiff brings her claims under the Tucker Act, 28 U.S.C. § 1491. Pl.’s Resp. at 5. The
Tucker Act grants the Court of Federal Claims subject-matter jurisdiction over claims brought
against the United States that are grounded on a money-mandating source of law and do not
sound in tort. 28 U.S.C. § 1491(a)(1). This includes claims against the United States for tax
refunds. See Hinck v. United States, 64 Fed. Cl. 71, 74–76 (2005). If the Court “determines at
any time that it lacks subject-matter jurisdiction,” it must dismiss the action. R. Ct. Fed. Cl.
12(h)(3).

        Plaintiff has the burden of demonstrating that this Court has jurisdiction over her claims.
See Reynolds v. Army & Air Force Exchange Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). While
pro se plaintiffs are given “leeway on procedural matters, such as pleading requirements,”
McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007), this leniency does not
lessen the plaintiff’s jurisdictional burden. See Ibrahim v. United States, 799 Fed. Appx. 865,
867 (Fed. Cir. 2020) (citing Kelley v. Sec’y, United States Dep't of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)).

       Demonstrating this Court’s jurisdiction is generally a low bar. See, Columbus Reg’l
Hosp. v. United States, 990 F.3d 1330, 1341 (Fed. Cir. 2021). Claims that are “factually
frivolous,” however, fall outside of this Court’s jurisdiction. See, e.g., Spencer v. United States,
98 Fed. Cl. 349, 356 (2011). These are claims supported by facts that are “clearly baseless,” or
“rise to the level of the irrational or the wholly incredible.” Id. Determining whether a claim is
factually frivolous is within this Court’s discretion. See id. (citing Denton v. Hernandez, 504
U.S. 25, 33 (1992)).

         Upon sua sponte review, the Court finds that plaintiff fails to plead a non-frivolous claim
for relief. See Spencer, 98 Fed. Cl. at 356. The allegations asserted in plaintiff’s Complaint,
including the claims that she is a sovereign citizen and “not subject to United States taxation,”
fall into the category of “clearly baseless.” Id. In other words, plaintiff’s claims are “frivolous.”
Id. Therefore, this Court does not have jurisdiction over plaintiff’s claims and must dismiss the
Complaint.

        Accordingly, plaintiff’s Complaint is DISMISSED, sua sponte, pursuant to Rule
12(h)(3) of the Rules of the United States Court of Federal Claims. The Clerk of Court is hereby
directed to take the necessary steps to dismiss this matter.

       IT IS SO ORDERED.
                                                      s/   Loren A. Smith
                                                      Loren A. Smith,
                                                      Senior Judge